,..,
50 6th Judicial District Court
Albert M. McCaig, Jr., Judge
www.Court506.com                                                                         Court Coordinator
                                                                                            Susie Schubert

                                                                                              Court Reporter
                                                                                              Robyn S. Wiley
                                                         RECEIVED IN                           Grimes County
                                                  C21URT OF CRIMINA1 P.~PEALS                  Waller County

   June 8, 2015                                                                     836 Austin Street, Suite 307
                                                          JUN 10 2015                 Hempstead, Texas 77445
                                                                                            Fax: 979.826.9149
                                                                                            Ofc: 979.921.0921
   Court of Criminal Appeals
   P .0. Box 12308
   Capitol Station
   Austin, Texas 78711

            Re:    Writs ~umber 08-09-12976£ through 08-09-12986E
                   Criminal Trial Court Number 08-09-12976 through 08:-09-12986

                   Ex Parte
                   William Andrew Allen

   Clerk:

          I am the trial court judge in the referenced matter. This is my second letter to the Court
   on this subject. The Applicant's cases were originally heard by the 155th Judicial District
   Court. By Legislative act (Section 24.254, Government Code), effective January 1, 2014, the
   506th Judicial District Court took over all cases pending in the 155th Judicial District Court.

          The Applicant, Mr. William Andrew Allen, has made numerous filings with the trial
   court pertaining to his 11.07 Writ applications, many of which have had to do with his
   contention that the 506th court does not have jurisdiction of his cases.                 .

          Mr. Allen's frequent and continuous supplementation and filings has required both
   this court and the Waller County District Clerk, to provide eleven separate supplements to
   the several11.07 Applications each time Mr. Ailen files new allegations. This has become
   labor and resource intensive, consumes valuable time, and, to date, does not appear to have
   provided any substantial new information to your court. He is on his fifth filing on each of
   the eleven cases.

          I am requesting the Honorable Texas Court of Criminal Appeals to declare Mr.
   William Andrew Allen a vexatious litigant, and to deny him further access to the courts until
   his current applications for 11.07 relief have been ruled on by your court.


                                                              ~f/i41c                     .
                                                        /~~~~!-~·.McCAIG,
                                                              Judge, Prestdmg

    AMMI
    c:      Waller County District Clerk
            Mr. William Andrew Allen
            Mr. Elton Mathis, Waller County District Attorney